PER CURIAM.
Affirmed. See Ramos v. Ventures Tr., 157 So.3d 455, 456-57 (Fla. 3d DCA 2015) ("In the absence of an adequate transcript on appeal, a judgment that is not fundamentally erroneous must be affirmed."); Emaminejad v. Ocwen Loan Servicing, LLC, 156 So.3d 534, 536 (Fla. 3d DCA 2015) ("All of the challenges made by the Borrower basically rest on this Court's review of the evidence and arguments made at trial, neither of which can be done in the absence of a transcript. Based upon what is available in the record, and without proof of anything from the trial to the contrary, we affirm").